[Cite as State v. Smith, 2015-Ohio-4465.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :
                                                                          No. 15AP-209
                 Plaintiff-Appellee,               :                 (C.P.C. No. 07CR05-3463)
                                                                          No. 15AP-214
v.                                                 :                 (C.P.C. No. 10CR12-7194)

Brian K. Smith,                                    :                (REGULAR CALENDAR)

                 Defendant-Appellant.              :




                                            D E C I S I O N

                                     Rendered on October 27, 2015


                 Ron O'Brien, Prosecuting Attorney, and Laura R. Swisher, for
                 appellee.

                 Brian K. Smith, pro se.

                  APPEALS from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} In these two cases, defendant-appellant, Brian K. Smith, appeals from a
judgment of the Franklin County Court of Common Pleas denying his motions for jail-
time credit. For the following reasons, we affirm that judgment.
I. Factual and Procedural Background
        {¶ 2} In 2007, appellant pled guilty to one count of breaking and entering in case
No. 07CR-3463 and was sentenced to three years of community control.                   In 2011,
appellant pled guilty to one count of burglary in case No. 10CR-7194. The trial court again
ordered him to serve three years of community control.
No. 15AP-209 and 15AP-214                                                                          2

          {¶ 3} Later in 2011, appellant violated the terms of his community control in both
cases.1 As a result, the trial court sentenced him to nine months in prison for case No.
07CR-3463 and a consecutive four-year prison sentence in case No. 10CR-7194.                       It
appears that he received 24 days of jail-time credit for these cases.
          {¶ 4} In 2015, appellant filed a "Motion for Jail Time Credit" in both of these
cases. He claimed he was entitled to 377 additional days of credit. The trial court denied
appellant's motions, rejecting his request both on the merits and also on res judicata
grounds.2
II. The Appeal
          {¶ 5} Appellant appeals and assigns the following errors:
                   [1.] Trial Court erred and abused its discretion when it denied
                   appellant's motion for jail time credit.

                   [2.] Trial Court erred in holding that res judicata bars
                   appellant from raising the issue of jail time credit.

          A. Trial Court's Denial of Appellant's Motion for Jail Time
          Credit

          {¶ 6} Collectively, appellant argues in his assignments of error that the trial court
erred by denying his motion for jail-time credit. We disagree.
                           1. Res Judicata and R.C. 2929.19(B)(2)(g)(iii)
          {¶ 7} We first address the trial court's application of res judicata. It is true that
"[t]his court has consistently held that 'the doctrine of res judicata applies to a jail-time
credit motion that alleges an erroneous legal determination on jail-time credit.' " State v.
Inboden, 10th Dist. No. 14AP-312, 2014-Ohio-5762, ¶ 7, quoting State v. Roberts, 10th
Dist. No. 10AP-729, 2011-Ohio-1760, ¶ 6. See also State v. Lomack, 10th Dist. No. 04AP-
648, 2005-Ohio-2716, ¶ 12; State v. Smiley, 10th Dist. No. 11AP-266, 2012-Ohio-4126,
¶ 12.
          {¶ 8} However, effective in September 2012, R.C. 2929.19(B)(2)(g)(iii) now
provides that:
                   The sentencing court retains continuing jurisdiction to correct
                   any error not previously raised at sentencing in making a

1His term of community control in case No. 07CR-3463 had been extended one year for failure to comply
with the conditions of community control.

2   In this appeal, appellant contends he is entitled to 260 days of jail-time credit.
No. 15AP-209 and 15AP-214                                                                     3

               determination under division (B)(2)(g)(i) of this section. The
               offender may, at anytime after sentencing, file a motion in the
               sentencing court to correct any error made in making a
               determination under division (B)(2)(g)(i) of this section, and
               the court may in its discretion grant or deny that motion. If
               the court changes the number of days in its determination or
               redetermination, the court shall cause the entry granting that
               change to be delivered to the department of rehabilitation and
               correction without delay. Sections 2931.15 and 2953.21 of the
               Revised Code do not apply to a motion made under this
               section.

       {¶ 9} In Inboden, this court concluded that the above statute precludes the
application of res judicata as it relates to jail-time credit issues that could have been raised
at sentencing but were not. Id. at ¶ 8; see also State v. Lynch, 10th Dist. No. 15AP-123,
2015-Ohio-3366, ¶ 9-10. But see State v. Bender, 4th Dist. No. 14CA6, 2015-Ohio-1927,
¶ 8-9 (continuing to apply res judicata). Res judicata would still apply, however, if the
issue was raised at sentencing. Inboden at ¶ 9-11.
       {¶ 10} Appellant's motion requested additional jail-time credit. He claimed a legal
entitlement to certain days and not a mathematical or clerical error. As the movant, it was
appellant's burden to demonstrate that R.C. 2929.19(B)(2)(g)(iii) applies to preclude the
application of res judicata. Therefore, it was appellant's burden to establish that the
alleged error was not addressed at sentencing. R.C. 2929.19(B)(2)(g)(iii). Appellant
failed to demonstrate that the issue was not raised at sentencing. Therefore, appellant
failed to meet his burden. We cannot conclude that R.C. 2929.19(B)(2)(g)(iii) applies to
appellant's motion. Accordingly, res judicata bars his claim for additional jail-time credit.
Inboden at ¶ 11 (res judicata applies to bar legal claim for additional credit, as opposed to
a claimed mathematical or clerical error).
               2. Appellant's Burden to Demonstrate an Entitlement
               to Jail-Time Credit

       {¶ 11} Even if R.C. 2929.19(B)(2)(g)(iii) applied, the trial court also denied
appellant's motion on the merits, concluding that it was not persuaded by appellant's
arguments in support of an award of additional jail-time credit. We see no error in the
trial court's analysis.
       {¶ 12} R.C. 2929.19(B)(2)(g)(iii) provides that the decision to grant or deny a
motion to correct jail-time credit determinations are left to the discretion of the trial
No. 15AP-209 and 15AP-214                                                                                4

court. Thus, we review such decision for an abuse of that discretion. Although an abuse
of discretion is typically defined as an unreasonable, arbitrary, or unconscionable
decision, no court has the authority, within its discretion, to commit an error of law. State
v. Moncrief, 10th Dist. No. 13AP-391, 2013-Ohio-4571, ¶ 7.
          {¶ 13} It is the defendant's burden to show error in the trial court's jail-time credit
determination.      State v. Britton, 3d Dist. No. 4-12-13, 2013-Ohio-1008, ¶ 16.                    R.C.
2967.191 authorizes jail-time credit for "the total number of days that the prisoner was
confined for any reason arising out of the offense for which the prisoner was convicted
and sentenced." The statute " 'requires a connection between the jail-time confinement
and the offense upon which the defendant is convicted.' " Britton at ¶ 12, quoting State v.
Thomas, 10th Dist. No. 12AP-144, 2012-Ohio-4511, ¶ 6. See also State v. Slager, 10th
Dist. No. 08AP-581, 2009-Ohio-1804, ¶ 25.
          {¶ 14} Appellant's motion for jail-time credit only contains conclusory allegations
concerning the amount of time he spent in jail in two cases.3 The attachments to the
motion indicate dates of arrests in these cases but not the amount of time spent in jail.
Given the lack of evidence to support his motion, we conclude that appellant has not
demonstrated that the trial court abused its discretion by denying his motion for jail-time
credit.
III. Conclusion
          {¶ 15} Appellant has not demonstrated error in the trial court's jail-time credit
determination. Accordingly, we overrule his two assignments of error and affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                                  Judgment affirmed.

                                 TYACK and HORTON, JJ., concur.




3 The state points out that there is another criminal case, No. 07CR-1400, which appellant omits from his
discussion. Appellant received 259 days of jail-time credit in that case, which was dismissed in 2011 for
time served at the same time that his community control in case No. 07CR-3463 was extended and his
community control for case No. 10CR-7194 was imposed. The state suggests that appellant may be
confusing the 259 days of jail-time credit he received in case No. 07CR-1400 with the 260 days of jail-time
credit he contends he should have received in case No. 07CR-3463 and case No. 10CR-7194.